Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neal (US 9506216).
Regarding claim-1, Neal discloses a bucket for collection of particulate material in a flowing body of water (Fig.1-8) comprising: 
a bucket body (main body 52, Fig.5) having one or more walls (side surface 70, and top surface 74, Fig.5) defining a hollow interior with an open mouth (intakes 54, 56, Fig.5) at a forward end and a closed base (rear surface 72, Fig.5) at an opposed end (Check Col.5 line47-67 to Col.6 line1-8); 
one or more fasteners (connector 106, Fig.6) at the forward end for connection to an elongate tether (handle 102, Fig.6) allowing the bucket body to be deposited when empty into a Check Col.8 line 1-22); 
the bucket body having an upper face (top surface, Fig.5) along the bucket body for facing upwardly in the body of water and a lower face (bottom 68, Fig.5) for facing downwardly toward the bottom of the channel (Check Col.5 line47-67 to Col.6 line1-8); 
a weight member arranged to cause the bucket body to lie in the channel with the lower face (68) downward (The flange 44 (Fig.1) or 80 (Fig.6) can also have weights placed thereon, such as rocks of the water body, or be otherwise embedded into the water body bottom to secure the dredging head 10 (1st embodiment) or 50 (2nd embodiment) respectively to the water body bottom, Col.5 line33-37; The flange 80 can have one or more anchoring openings 82 that can have anchoring pins (not shown) pushed through to help anchor the dredging head 50 within a water body bottom, Col.6 line1-4); 
at least one opening (discharge point 62, Fig.5) in said one or more walls (74) allowing escape of water through said one or more openings whereby the water and particulate material in the flowing body of water enters the bucket body through the open mouth (54, 56) for deposit and collection of the particulate materials in the bucket body at the closed base; 
wherein the closed base (72) is closed without openings to prevent escape of the water and particulate material at the closed base; 
and wherein at least one opening (62) is spaced from the closed base toward said open mouth so that the water at the closed base escapes only from said at least one opening (62) at a position spaced from the closed base (See Fig.5).
Regarding claim-2, Neal discloses wherein said at least one opening (62) is located in the upper face (74).
Regarding claim-7, Neal discloses a bucket for collection of particulate material in a flowing body of water (Fig.1-8) comprising: 
a bucket body (main body 52, Fig.5) having one or more walls (side surface 70, and top surface 74, Fig.5) defining a hollow interior with an open mouth (intakes 54, 56, Fig.5) at a forward end and a closed base (rear surface 72, Fig.5) at an opposed end (Check Col.5 line47-67 to Col.6 line1-8); 
one or more fasteners (connector 106, Fig.6) at the forward end for connection to an elongate tether (handle 102, Fig.6) allowing the bucket body to be deposited when empty into a channel in the flowing body of water and to be retrieved from the body of water when filled with particulate material from the channel (Check Col.8 line 1-22);
the bucket body having an upper face (top surface, Fig.5) along the bucket body for facing upwardly in the body of water and a lower face (bottom 68, Fig.5) for facing downwardly toward the bottom of the channel (Check Col.5 line47-67 to Col.6 line1-8); 
a weight member arranged to cause the bucket body to lie in the channel with the lower face (68) downward (The flange 44 (Fig.1) or 80 (Fig.6) can also have weights placed thereon, such as rocks of the water body, or be otherwise embedded into the water body bottom to secure the dredging head 10 (1st embodiment) or 50 (2nd embodiment) respectively to the water body bottom, Col.5 line33-37; The flange 80 can have one or more anchoring openings 82 that can have anchoring pins (not shown) pushed through to help anchor the dredging head 50 within a water body bottom, Col.6 line1-4); 
one or more openings (discharge point 62, Fig.5) in said one or more walls (74) allowing escape of water from a position adjacent the closed base through said one or more openings (62) whereby the water and particulate material in the flowing body of water enters the bucket body 
wherein the bucket body has a lower depending flange (80, Fig.5) at the lower face (68) for engaging into a bottom of the channel in the flowing body (The flange 80 can have one or more anchoring openings 82 that can have anchoring pins (not shown) pushed through to help anchor the dredging head 50 within a water body bottom, Col.6 line1-4).
Regarding claim-11, Neal discloses a bucket for collection of particulate material in a flowing body of water (Fig.1-8)) comprising: 
a bucket body (main body 52, Fig.5) having one or more walls (side surface 70, and top surface 74, Fig.5) defining a hollow interior with an open mouth (intakes 54, 56, Fig.5) at a forward end and a closed base (rear surface 72, Fig.5) at an opposed end (Check Col.5 line47-67 to Col.6 line1-8); 
one or more fasteners (connector 106, Fig.6) at the forward end for connection to an elongate tether (handle 102, Fig.6) allowing the bucket body to be deposited when empty into a channel in the flowing body of water and to be retrieved from the body of water when filled with particulate material from the channel (Check Col.8 line 1-22);
the bucket body having an upper face (top surface, Fig.5) along the bucket body for facing upwardly in the body of water and a lower face (bottom 68, Fig.5) for facing downwardly toward the bottom of the channel (Check Col.5 line47-67 to Col.6 line1-8); 
a weight member arranged to cause the bucket body to lie in the channel with the lower face (68) downward (The flange 44 (Fig.1) or 80 (Fig.6) can also have weights placed thereon, such as rocks of the water body, or be otherwise embedded into the water body bottom to secure the dredging head 10 (1st embodiment) or 50 (2nd embodiment) respectively to the water body Col.5 line33-37; The flange 80 can have one or more anchoring openings 82 that can have anchoring pins (not shown) pushed through to help anchor the dredging head 50 within a water body bottom, Col.6 line1-4); 
one or more openings (discharge point 62, Fig.5) in said one or more walls (74) allowing escape of water from a position adjacent the closed base through said one or more openings (62) whereby the water and particulate material in the flowing body of water enters the bucket body through the open mouth (54, 56) for deposit and collection of the particulate materials in the bucket body (52) (See Fig.4); 
wherein the open mouth (54, 56) is defined by a front face (66, Fig.5) of the bucket body which is inclined upwardly and rearwardly from the lower face (68) toward the upper face (74).

Allowable Subject Matter
Claims 4-6, 8-10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
“Claim-3: wherein said one or more openings comprises an opening which is attached to a duct within the bucket body with an open end of the duct located closer to the closed base than the opening to carry water from the open end of the duct out of the bucket body to allow water and particulate material to enter through the open mouth.
Claim-15: wherein there is provided a grate defined by bars at the front face for catching stones; and wherein the grate is movable to discharge the stones upward away from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See “Notice of Reference cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/MA/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651